 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DYLAN SCOTT CORRAL,                               No. 2:18-cv-1629 CKD P
12                      Plaintiff,
13           v.                                         ORDER AND
14    LT. BOULDIN, et al.,                              FINDINGS AND RECOMMENDATIONS
15                      Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with an action filed

18   pursuant to 42 U.S.C. § 1983. On February 20, 2019, the court screened plaintiff’s amended

19   complaint as the court is required to do under 28 U.S.C. § 1915A(a). The amended complaint

20   was dismissed with leave to file a second amended complaint. In the screening order, plaintiff

21   was informed as follows:

22                 Plaintiff asserts that on several separate occasions while he was
                   housed at the Glenn County Jail, he was disciplined in the form of
23                 loss of “privileges” such as family visits and “canteen” without being
                   provided copies of “incident reports” more than 24 hours before
24                 disciplinary hearings. Plaintiff does not indicate why he was
                   disciplined nor the process afforded prior to discipline.
25
                   Plaintiff is informed that pretrial detainees have due process
26                 protection for conduct that amounts to punishment. Bell v. Wolfish,
                   441 U.S. 520, 535 (1979). But, “[n]ot every disability imposed
27                 during pretrial detention amounts to ‘punishment’ in the constitutional
                   sense. Id. at 537. “[I]f a particular condition or restriction of pretrial
28                 detention is reasonably related to a legitimate governmental objective,
                                                        1
 1                  it does not, without more, amount to ‘punishment.’” Id. at 539. When
                    process is required because conduct does amount to punishment, the
 2                  process must include notice of the charges 24 hours before hearing, an
                    opportunity to present documentary evidence and call witnesses, and a
 3                  written statement from the factfinders as to the evidence relied upon and
                    the reason for the disciplinary action taken. Wolff v. McDonnell, 418
 4                  U.S. 539, 563-67 (1974).

 5          Plaintiff filed his second amended complaint on May 13, 2019 and that pleading is now

 6   before the court for screening. Plaintiff asserts that between June 30 and July 27, 2017 plaintiff

 7   was disciplined 10 times at the Glenn County Jail for jail infractions including, among other

 8   things, refusing to clean his cell and removal of an identification wrist band. Each time, plaintiff

 9   was denied canteen and family visits ranging from 7 to 30 days. In all, plaintiff was denied

10   canteen and family visits for a total of about six months. Plaintiff seeks damages based on the

11   fact that he never received written notice of the charges against him prior to any of the 10

12   disciplinary hearings.

13          Again, the court is required to screen complaints brought by prisoners seeking relief

14   against a governmental entity or officer or employee of a governmental entity. 28 U.S.C. §

15   1915A(a). The court must dismiss a complaint or portion thereof if the prisoner has raised claims

16   that are legally “frivolous or malicious,” that fail to state a claim upon which relief may be

17   granted, or that seek monetary relief from a defendant who is immune from such relief. 28

18   U.S.C. § 1915A(b)(1),(2).

19          When considering whether a complaint states a claim upon which relief can be granted,

20   the court must accept the allegations as true, Erickson v. Pardus, 551 U.S. 89, 93-94 (2007), and

21   construe the complaint in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416

22   U.S. 232, 236 (1974).

23          The court finds that the short-term deprivations of family visits and commissary privileges

24   alleged by plaintiff are so de minimis that they do not demand due process protection pursuant to

25   Bell v. Wolfish. See Bell, 441 U.S. at 539 n. 21 (“There is of course a de minimis level of

26   imposition with which the Constitution is not concerned.”). The same conclusion was recently

27   reached in Peyton v. County of Ventura, No. CV 17-3202 VAP (AJW), 2017 WL 6816355, at *3

28   (C.D. Cal. Aug. 22, 2017):
                                                        2
 1                   According to the [first amended complaint], plaintiff was subjected
                     only to [6] short-term, temporary losses of commissary and visitation
 2                   privileges [between 7 and 28 days in duration]. [Footnote omitted.]
                     These restrictions are so “de minimis” that they do not amount to
 3                   punishment under Bell, regardless of why they were imposed. See
                     Bell, 441 U.S. at 539 n. 21 (defining “punishment” in terms of intent
 4                   but noting that there is “a de minimis level of imposition with which
                     the Constitution is not concerned”) (quoting Ingraham v. Wright, 430
 5                   U.S. 651, 674 (1977)); Robles v. Prince George's Cty., Md., 302 F.3d
                     262, 269 (4th Cir. 2002) (stating that a pretrial detainee must show
 6                   that official action was not “de minimis” to invoke due process
                     protections); Senty-Haugen v. Goodno, 462 F.3d 876, 886 n. 7 (8th
 7                   Cir. 2006) (holding that depriving a civil detainee of privileges such
                     as canteen access and computer privileges does not implicate the
 8                   Constitution); Wright v. Gutierrez, 2012 WL 1570619, at *9 (C.D.
                     Cal. Apr. 3, 2012) (dismissing a pretrial detainee’s procedural due
 9                   process claims because the plaintiff did not have a protected liberty
                     interest “in the temporary, de minimis loss of canteen and other
10                   privileges (making phone calls, attending various merit program
                     rehabilitative classes, exercising, etc.) that do not constitute
11                   constitutional violations”) (footnote omitted), report and
                     recommendation adopted, 2012 WL 1570982 (C.D. Cal. May 3,
12                   2012); Rhoden v. Carona, 2010 WL 4449711, at *22 (C.D. Cal. Aug.
                     24, 2010) (dismissing a civil detainee’s complaint that he was
13                   punished for disciplinary infractions without being provided a
                     hearing, stating: “Plaintiff complains of de minimis deprivations, i.e.,
14                   short-term losses of privileges on three occasions, which do not
                     constitute constitutional violations.”), report and recommendation
15                   adopted, 2010 WL 4449590 (C.D. Cal. Nov. 1, 2010), aff'd, 618 Fed.
                     Appx. 322 (9th Cir. 2015); cf. Demery, 378 F.3d at 1030 (“Nothing
16                   in Bell requires that, to be punishment, a harm must be independently
                     cognizable as a separate constitutional violation (e.g., a deprivation
17                   of First Amendment rights, or a violation of a constitutional right to
                     privacy). Rather, to constitute punishment, the harm or disability
18                   caused by the government's action must either significantly exceed,
                     or be independent of, the inherent discomforts of confinement.”).
19

20           The court concurs with the reasoning put forth by the Central District and the conclusion

21   reached. Accordingly, the court will recommend that plaintiff’s second amended complaint be

22   dismissed for failure to state a claim upon which relief can be granted and that this case be closed.

23           In accordance with the above, IT IS HEREBY ORDERED that the Clerk of the Court

24   assign a district court judge to this case.

25           IT IS HEREBY RECOMMENDED that:

26           1. Plaintiff’s second amended complaint be dismissed for failure to state a claim upon

27   which relief can be granted; and

28           2. This case be closed.
                                                         3
 1           These findings and recommendations are submitted to the United States District Judge

 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 3   after being served with these findings and recommendations, plaintiff may file written

 4   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

 5   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the

 6   specified time waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d

 7   1153 (9th Cir. 1991).

 8   Dated: November 12, 2019

 9

10
                                                     _____________________________________
11                                                   CAROLYN K. DELANEY
                                                     UNITED STATES MAGISTRATE JUDGE
12

13   1
     corr1629.dis
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      4
